ORDER
PER CURIAM.
Wayne T. Jackson appeals from the trial court’s judgment entered upon a jury verdict finding him guilty of first-degree child molestation and first-degree statutory sodomy. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in excluding certain evidence. State v. Taylor, 504 S.W.3d 116, 120 (Mo. App. E.D. 2016). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm *447the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).